Title: From Thomas Jefferson to Joseph Anderson, William Cocke, and William Dickson, 23 February 1803
From: Jefferson, Thomas
To: Anderson, Joseph,Cocke, William,Dickson, William


          
            Gentlemen
            Washington Feb. 23. 1803.
          
          It is upwards of a twelvemonth since my attention was drawn to the importance of a road which should enable the inhabitants of Tenissee & Kentucky to seek a market on the Savannah, and instructions were immediately given to our Commissrs. Genl. Wilkinson & others to negotiate with the Cherokees for permission to the states interested to open the road through their country. it was stiffly rejected at first; but they have been made sensible of the urgency of the case, and have latterly shewn better dispositions. instructions have been given to bring it to a close, and when obtained we shall adopt the best means we can for having it judiciously conducted. you may assure your government that no unnecessary delay will be admitted so far as our operation is necessary. Accept my friendly salutations & assurances of respect. 
          
            Th: Jefferson
          
        